DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/630,974 filed January 14, 2020.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a method of manufacturing a semiconductor device comprising: a semiconductor element that has a first terminal on a lower surface side of the semiconductor element, the first terminal electrically connected to a first conductive layer provided on a upper surface of the substrate; a first lead frame that has one end portion contacting the upper surface of the first conductive layer at an end extending in a side direction of the upper surface of the substrate in the sealing portion, and has the other end portion exposed from the sealing portion; a first conductive bonding material that bonds between the upper surface of the first conductive layer and the lower surface of the one end of the first lead frame at the end of the substrate, and that has electrical conductivity; wherein the one end portion of the first lead frame has a first bent portion bent so as to protrude downward along a reference direction, and wherein in a first step of the method, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuraya (Pre-Grant Publication 2019/0139866)
Choi (Pre-Grant Publication 2016/0336257)
Tellkamp (US Patent 7,821,111)
Tomita (US Patent 5,391,439)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818